Citation Nr: 0729338	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  01-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the legs, back, neck, hands and shoulders.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.  He served with the Reserve from October 1977 to 
February 1990.  He also served with the National Guard from 
March 1990 to March 1999.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.  

The Board remanded the case to the RO in February 2004 for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to the knees, back, neck, hands or 
shoulders during his period of active duty or for many years 
thereafter.  

2.  The currently demonstrated arthritis of the knees, back, 
neck, hands and shoulders is not shown to be due to a 
documented injury or other event or incident of the veteran's 
period of active service or any period of inactive or active 
duty for training.  



CONCLUSION OF LAW

The veteran's disability manifested by arthritis of the 
knees, back, neck, hands and shoulders is not due to disease 
or injury that was incurred in or aggravated by active 
service or a period of active duty for training or injury 
that was incurred in or aggravated by any period of inactive 
duty for training; nor may arthritis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in February 2001 and February 2004 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed August 2000 rating decision.  However, the RO 
finally readjudicated the appeal in a May 2007 Supplemental 
Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2007 Supplemental Statement of the Case, 	the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

The service medical records are negative for any complaints, 
treatment or diagnosis of arthritis during his period of 
active service that included service in the Republic of 
Vietnam.  Significantly, the Board is aware of an October 
1998 Report of Medical History (from when the veteran was in 
the Reserve) that noted that he reported having a history of 
arthritis, rheumatism or bursitis.  The physician's summary 
indicates the veteran had arthritis of the hands, which was 
treated with Motrin.  

Subsequent to service in the Reserve and National Guard, the 
VA treatment records contain references to treatment for 
arthritis in the various joints.  In a July 1999 VA treatment 
record, the veteran complained that his body was one big 
pain.  He complained of having pain in his knees, neck, 
shoulders and hands.  He was diagnosed with arthritis.  

During an April 2001 VA examination, the veteran complained 
of having had low back pain since 1970.  The veteran did not 
note a specific injury, but reported his military 
occupational specialty included jumping out of helicopters.  
He usually jumped a distance from one to six feet.  He 
experienced some soreness in his back during service, but did 
not miss any work.  

From 1972 to 1974, he reported working in a textile mill.  
His job duties involved a lot of repetitive bending and heavy 
lifting.  From 1974 to 1989 he worked at odd jobs that 
involved some bending and heavy lifting.  From 1989 to 2000, 
he worked in another textile mill performing various jobs.  

As of the date of the examination, the veteran reported 
working on the flight line fueling and pulling planes with a 
tug.  He also was noted to have had Reserve service from 1978 
to 1998.  

The veteran complained of bilateral lumbar paraspinal pain 
and pain in all of the joints in his body.  He also reported 
some numbness in the ulnar aspect of both hands.  

On examination of the low back, there was no tenderness to 
palpation.  He had noted limitation in the range of motion 
testing.  His motor strength and tone and light touch 
sensation were normal in both lower extremities.  The 
previous X-ray results showed some diffuse degenerative 
changes and foraminal narrowing.  The veteran was diagnosed 
with mechanical low back pain with no evidence of lumbar 
radiculopathy.  

In a June 2001 VA treatment record, the veteran complained of 
having pain in the whole body.  The examiner also noted that 
previous MRI results showed stenosis of the cervical spine 
and that the veteran complained of radiation into the left 
upper extremity.  Based on examination, the veteran was 
diagnosed with cervical and lumbar spondylosis.  

In a January 2005 VA examination, the veteran complained of 
having had left heel pain after a fall on a training run.  He 
was given an Ace bandage and placed on light duty.  Motrin 
provided minimal relief of symptomatology.  He complained of 
having pain after walking distances greater than two miles or 
standing for more than six hours.  

On examination, the veteran demonstrated slight limitation in 
plantar flexion.  He had minimal tenderness to palpation 
along the distal one third of the fibula with no deformity 
noted.  The examiner diagnosed a history of traumatic injury 
to the left ankle without evidence of degenerative arthrosis 
and no evidence of deformity of the fibula.  

During a March 2006 VA examination, the examiner noted his 
review of the medical evidence in the claims file.  The 
veteran complained of having arthritis in his back, legs, 
neck, hands and shoulders.  He basically had pain in his 
whole body from the neck down.  He described the pain as a 
constant chronic pain.  His hands would swell and were stiff 
and lacked color.  The pain was worse in the cold weather.  
He also reported having a diminished ability to grip.  He 
denied any history of specific injury.  There were no flares 
of pain in the hands, just a constant pain.  

The veteran denied having any history of specific trauma to 
the knees.  He did complain of knee problems since Vietnam.  
He took Tylenol for the pain and occasionally used a cane.  
He did not have any specific swelling, instability or 
locking.  Prolonged walking aggravated his knee pain, which 
would subsequently last for approximately 60-90 minutes after 
he stopped walking.  In terms of his activities of daily 
living (ADLs), the reported knee pain just made the veteran 
irritable.  

The veteran reported having neck pain since 1987.  He again 
cited no specific injury to the neck.  Tylenol for his neck 
pain and a neck brace and special pillow were used.  The neck 
pain radiated into both upper trapezius areas and down to the 
lower back.  Prolonged sitting aggravated the condition.  He 
did not experience any incapacitating episodes requiring 
physician prescribed bed rest.  The pain was a constant pain 
and he did not have any flare-ups.  The neck pain did not 
affect his ADLs, instead it just made him irritable.  

The veteran reported having low back pain for at least 10 
years.  He reported no specific injury.  He took Tylenol for 
the pain which offered modest relief.  He used a cane for 
prolonged periods of walking.  

The pain did not specifically radiate into either lower 
extremity, although, his left leg sometimes gave way.  
Prolonged sitting, lifting and bending aggravated his low 
back pain, but did not affect his ability to walk.  He had no 
incapacitating episodes requiring physician prescribed bed 
rest.  The pain just made him irritable, but did not affect 
his ADLs.  

On examination, the veteran demonstrated some deformities at 
the distal interphalangeal joints of the hands, bilaterally.  
His right little finger deviated laterally across the right 
finger when bringing the fingers to the palm.  The left 
little and ring fingers lacked about a centimeter of being 
able to oppose with the thumb.  

The veteran had full range of motion of the right knee with 
pain at the end range.  He had full range of motion of the 
left knee without pain.  Both knees were stable to varus and 
valgus stressing and Lachman and drawer tests.  There was no 
detected crepitus in the knees.  

An examination of the veteran's neck showed limitation in 
range of motion with pain throughout.  There was no a muscle 
spasm or tenderness about the neck.  Light touch sensation 
was normal in four extremities.  There was no detected muscle 
weakness in the four extremities.  

An examination of the lumbar spine showed limitation of 
motion with pain in some movements.  There was no detected 
spasm or tenderness.  Straight leg raising was negative, 
bilaterally.  

The range of motion in the shoulders was noted to be normal.  
There was no change with repetitive use on examination.  

The X-ray results of the left shoulder showed some minimal to 
mild degenerative changes about the acromioclavicular and 
glenohumeral joints.  The X-ray results of the right shoulder 
showed narrowing of the subacromial space and some 
acromioclavicular degenerative changes.  

The cervical spine X-ray studies showed moderate degenerative 
changes involving the uncovertebral joints at multiple 
levels, especially inferior.  The X-ray results of the 
lumbosacral spine showed sclerosis of the posterior facets at 
L4-L5 with mild spondylosis.  

The X-ray results of the hands showed hypertropic changes at 
the distal interphalngeal joints and proximal interphalangeal 
joints of the second through fifth fingers.  There were also 
degenerative changes at the first metacarpophalangeal joint.

The X-ray results for the left femur was normal.  The X-ray 
studies of the knees showed some patellar spurring, 
bilaterally.  The hip was normal.  

The veteran was diagnosed with mild degenerative joint 
disease of both knees, consisting mostly of patellar 
spurring; mild degenerative joint disease of the shoulders, 
particularly at the acromioclavicular joints; moderate 
degenerative joint disease of both hands; and cervical and 
lumbar spondylosis.  

The examiner opined that the likely etiology of the claimed 
arthritis was the effect of aging.  The examiner explained 
that some individuals are particularly prone to this, which 
was highlighted in this case since the worst arthritis was in 
the veteran's hands.  

The VA examiner further opined that it was less likely than 
not that the veteran's current arthritis disabilities were 
due to his claimed jarring trauma from helicopter jumps or 
other events or injuries of service.  The examiner noted that 
the service medical records did not indicate injury.  
Further, the physician again noted the fact that the 
arthritis was most severe in the hands spoke to a non-
traumatic etiology.  

The Board does note that the veteran was engaged in combat 
while in service.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) provide that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

However, as detailed, the veteran's service connection claim 
was not denied on the basis of what he contended occurred 
during active service.  Rather, his claim was denied because 
the competent medical evidence was against a finding that the 
claimed arthritis was related to service.  

Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
would provide no additional benefit to the veteran in the 
instant case.  See Brock v. Brown, 10 Vet. App. 155, 162 
("reduced evidentiary burden provided for combat veterans by 
38 U.S.C. § 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then - not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").  

Even with the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), there must be competent medical evidence of both a 
current disability and a causal nexus to service for service 
connection to be granted.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this claim 
must be denied.  




ORDER

Service connection for arthritis of the legs, back, neck, 
hands and shoulders is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


